               Case 2:19-cr-00189-JLR Document 24 Filed 05/21/20 Page 1 of 2




 1                                                                 The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                         NO. CR 19-189 JLR
11                                   Plaintiff,      ORDER CONTINUING STATUS
                                                     CONFERENCE
12                           v.
13
14 JONATHAN MAREK,
15                                   Defendant.
16
17          Having considered the record and the parties’ May 19, 2020, joint motion, and
18 General Orders 02-20, 07-20, and 08-20 for the Western District of Washington,
19 incorporated herein by reference, the Court FINDS that neither trial nor the currently
20 scheduled status hearing in this case can proceed before August 3, 2020. For the reasons
21 detailed in the parties’ joint motion, the ends of justice served by continuing the trial and
22 status hearing outweigh the best interests of the public and the defendant in a speedy trial. 18
23 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
24          IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial
25 date, status hearing, and other dates is GRANTED.
26          The status hearing currently scheduled for July 1, 2020, is CONTINUED until
27 August 10, 2020, at 10:30 a.m. At that status hearing, the Court will set a new trial date.
28


     Order Continuing Trial and Status Hearing
     United States v. Marek, CR19-189 JLR – 1
               Case 2:19-cr-00189-JLR Document 24 Filed 05/21/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that the time between the date of the filing of the
 2 parties’ joint motion and the August 10, 2020, status hearing is excluded in computing the
 3 time within which trial must commence because the ends of justice served by granting this
 4 continuance outweigh the best interest of the public and the defendant in a speedy trial. 18
 5 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible
 6 and result in a miscarriage of justice, and would deny counsel for the defendant and
 7 government counsel the reasonable time necessary for effective preparation, taking into
 8 account the exercise of due diligence. Id. § (B)(i), (iv).
 9
10          Dated this 21st day of May, 2020.
11
12
13
                                                        A
                                                     __________________________
                                                     JAMES L. ROBART
                                                     United States District Judge
14
15
     Presented by:
16
   /s/ Jessica M. Manca
17
   JESSICA M. MANCA
18 Assistant United States Attorney
19
20 /s/ Timothy Lohraff (per approval)
   TIMOTHY LOHRAFF
21
   Counsel for Jonathan Marek
22
23
24
25
26
27
28


     Order Continuing Trial and Status Hearing
     United States v. Marek, CR19-189 JLR – 2
